Citation Nr: 0707888	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  94-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability manifested by constipation and irregular bowel 
movements.

2.  Entitlement to an initial evaluation in excess of 40 
percent for prostatitis with a history of epididymitis.

3.  Entitlement to a higher initial evaluation for a right 
knee disability, evaluated as 10 percent disabling prior to 
March 31, 1997, and as 20 percent disabling thereafter.

4.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain syndrome.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1984 until August 
1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 1992, June 1992, January 2003, and 
September 2003 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

The appeal was previously before the Board in February 2005.  
At that time, a remand was ordered to accomplish additional 
development.

It is further observed that the veteran submitted additional 
evidence in September 2006.  That submission included 
treatment reports not previously reviewed by the  
RO.  However, the veteran expressly waived his right to 
Agency of Original Jurisdiction (AOJ) consideration of such 
evidence.  As such, the Board may proceed with appellate 
review at the present time.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that any 
current stomach disability manifested by constipation and 
irregular bowel movements is causally related to active 
service.

2.  Throughout the rating period on appeal, the veteran's 
prostatitis with a history of epididymitis has been 
productive of complaints of pain and urinary frequency, with 
some reports of incontinence; the objective evidence does not 
establish the use of absorbent materials.

3.  Prior to March 31, 1997, the veteran's right knee 
disability was productive of no more than mild impairment; 
objectively, the evidence did not demonstrate limitation of 
flexion or extension to even noncompensable levels.

4.  From March 31, 1997, the veteran's right knee disability 
was productive of no more than moderate impairment; 
objectively, the evidence did not demonstrate limitation of 
flexion or extension to even noncompensable levels.

5.  Throughout the rating period on appeal, the veteran's 
lumbar spine disability has been manifested by subjective 
complaints of pain, productive of no more than moderate 
limitation of motion, with no more than mild neurological 
deficit.


CONCLUSIONS OF LAW

1.  A stomach disability manifested by constipation and 
irregular bowel movements was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for  prostatitis with a history of 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 
Diagnostic Codes 7527-752 (as in effect prior to September 8, 
1994); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7527 
(2006).

3.  Prior to March 31, 1997, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5257 (2006).

4.  From March 31, 1997, the criteria for entitlement to an 
initial evaluation in excess of 20 percent for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5257 (2006).

5.  The schedular criteria for an initial evaluation in 
excess of 20 percent for a lumbar spine disability, prior to 
September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002).

6.  The schedular criteria for a separate 20 percent initial 
staged evaluation, but no higher, for orthopedic 
manifestations of the service-connected lumbar spine 
disability, from September 23, 2002 through September 25, 
2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003).

7.  The schedular criteria for a separate 10 percent initial 
staged evaluation, but no higher, for neurologic 
manifestations of the service-connected lumbar spine 
disability, from September 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, 
and 8526 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of April 2003, June 2003, and March 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate his service connection and TDIU claims, and 
apprised him of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, such notice was provided in a later March 2006 
communication.  Therefore, there is no prejudice to the 
veteran.

While the letters discussed above did not address the 
veteran's increased rating claims, a September 2005 statement 
of the case, as well as supplemental statements of the case 
dated in November 2005 and December 2005 explained the 
evidence necessary to substantiate such claims.  Those 
communications also addressed the division of responsibility 
between VA and a claimant in developing an appeal.  Finally, 
as mentioned above, a March 2006 communication informed the 
veteran as to the laws regarding disability evaluations and 
effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ communications noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions addressing the right knee and 
prostatitis claims, as well as the claim of entitlement to 
service connection for a stomach disability, were already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, records associated with a 
disability determination of the Social Security 
Administration (SSA) are included in the claims folder.  
Moreover, the veteran's statements in support of his appeal, 
to include testimony provided at May 1994 and June 1997 
hearings before the RO, and at a September 2006 hearing 
before the undersigned, are affiliated with the claims 
folder.  The Board has carefully reviewed such  statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- Stomach disability manifested by 
constipation and irregular bowel movements.

The veteran is claiming entitlement to service connection for 
a stomach disability manifested by constipation and irregular 
bowel movements.  In this regard, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran complained of an inability to pass stool in a July 
1997 VA treatment record.  The impression was irritable bowel 
syndrome.  He raised similar complaints at a July 1997 VA 
examination, though no diagnosis was offered.  A February 
2000 VA hospitalization report noted alcoholic gastritis.  A 
subsequent VA clinical record dated in October 2001 showed a 
normal gastrointestinal system and a VA stomach examination 
in November 2001 also contained no gastrointestinal 
diagnoses, though a joints examination listed irritable bowel 
syndrome as one of the veteran's diagnoses.  More recent 
medical evidence is silent as to a gastrointestinal 
disability.

As noted above, the last diagnosis of a gastrointestinal 
disability was made several years ago.  However, considering 
the veteran's consistent abdominal complaints, and resolving 
all doubt in favor of the veteran, the Board finds that the 
competent evidence enables a finding of current 
gastrointestinal disability.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the first 
element of a service connection claim is deemed satisfied 
here.  However, as will be discussed below, the remaining 
criteria necessary to establish service connection have not 
been met.  

In the present case, the veteran's service medical records 
reveal complaints and treatment for abdominal pain in April 
1986.  He was diagnosed with appendicitis and an appendectomy 
was performed later that month.  The service records were 
then silent as to any complaints or treatment referable to 
the stomach until October 1990.  At that time, complaints of 
abdominal and testicular pain were noted.  Such pain 
frequently occurring after eating.  The records indicate that 
the veteran had been kicked in the testicles in September 
1990 and experienced discomfort thereafter.  One report dated 
in October 1990 speculated that the veteran's abdominal pain 
may have been gastrointestinal in origin.  However, a 
periodic examination conducted after the injury in September 
1990 showed no disability of the abdomen.  Furthermore, a 
flex sigmoidoscopy performed in November 1990 was normal and 
subsequent diagnoses reflected only orchalgia (testicular 
pain) and "lower abdominal pain of undetermined etiology."  
Such records revealed one isolated complaint of constipation 
in June 1991 but did not show treatment for other bowel 
disorders.  In fact, in an earlier January 1991 record, the 
veteran denied nausea, diarrhea and vomiting.  Moreover, 
while the veteran stated at his September 2006 hearing before 
the undersigned that he was diagnosed with irritable bowel 
syndrome during service in 1991, this is not reflected in the 
treatment records.
Indeed, a report of the Medical Evaluation Board indicated 
that although the veteran had been evaluated by multiple 
consultants and underwent many diagnostic studies, no 
specific findings suggestive of gastrointestinal pathology 
had been detected.  The veteran was released from service due 
to his abdominal and testicular pain.  

Based on the foregoing, it cannot be concluded that a stomach 
disability manifested by constipation and irregular bowel 
movements was incurred during active service.  Indeed, while 
abdominal pain is noted during service, such complaints were 
in relation to appendicitis in 1986 and testicular trauma in 
1990, which was not  accompanied by objective 
gastrointestinal symptomatology.  

While the service medical records do not show that a 
gastrointestinal disability was incurred during active duty, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current gastrointestinal  problems are causally 
related to active service, for the reasons discussed below.  

The post-service medical records dated in August 1991 do show 
slight tenderness in the left lower quadrant with deep 
palpation.  However, these findings appear to relate to the 
veteran's prostatitis and testicular problems, as no 
gastrointestinal diagnosis was rendered.  Moreover, a VA 
examination report dated in October 1991 reflected a normal 
gastrointestinal system.  The veteran's abdomen was flat and 
nontender at that time, with no organomegaly or masses.  
Bowel sounds were excellent.  The first gastrointestinal 
diagnosis, that of irritable bowel syndrome, was not rendered 
until 1997, six years following the veteran's separation from 
active service.  In the absence of demonstration of 
continuity of gastrointestinal symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
no competent evidence of record causally relates any current 
gastrointestinal disability to active duty.  The veteran 
himself holds such a belief, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).



II.  Increased ratings 

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Prostatitis with a history of epididymitis.

Throughout the rating period on appeal, the veteran is 
assigned a 40 percent evaluation for prostatitis with a 
history of epididymitis.  The schedular criteria concerning 
genitourinary disabilities was revised during the pendency of 
this appeal, effective September 8, 1994.

Prior to September 8, 1994, the veteran's prostatitis was 
evaluated pursuant to 
Diagnostic Code 7599-7527.  Under Diagnostic Code 7527, as 
then in effect, the rater was instructed to evaluate as 
chronic cystitis.  

As in effect prior to September 8, 1994, Diagnostic Code 
7512, for chronic cystitis affords a 40 percent rating for 
severe symptoms, with urination intervals of one hour or less 
and a contracted bladder.  In order to be entitled to the 
next-higher 60 percent rating, the evidence must show 
incontinence requiring the constant wearing of an appliance.  

The evidence of record during the period in question does not 
support assignment of the next-higher 60 percent rating under 
the old version of Diagnostic Code 7512.  Indeed, while VA 
examination in October 1991 demonstrated complaints of 
testicular pain, the examiner specifically stated that there 
was no evidence of any urinary incontinence.  Moreover, while 
the veteran complained of frequent urinations upon VA 
examination in March 1994, he reported only mild overflow 
incontinence.  No other evidence of record demonstrates 
urinary incontinence necessitating the constant wearing of an 
appliance.  There are no other relevant Diagnostic codes for 
consideration.

In sum, the regulations in effect prior to September 8, 1994, 
do not provide a basis for a higher initial evaluation for 
the veteran's service-connected prostatitis with a history of 
epididymitis.  

Effective September 8, 1994, Diagnostic Code 7527, concerning 
prostate gland injuries, infections, hypertrophy and 
postoperative residuals, instructs the rater to evaluate as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.

Under the schedular criteria for voiding dysfunction, a 40 
percent evaluation is warranted where the evidence 
demonstrates urinary incontinence that requires the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day.  In order to be awarded the next-higher 60 percent 
rating, the evidence must reveal 
urinary incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a (2006).

In the present case, VA urology examination in August 1998 
did not contain any complaints or findings referable to 
urinary incontinence.  Moreover, while the veteran endorsed 
frequent urination and urge incontinence at his November 2001 
VA examination, he expressly denied that he wore absorbent 
pads.  He again denied using pads at a November 2002 VA 
examination.  Furthermore, although VA clinical records dated 
in 2003 showed complaints of occasional urge incontinence and 
dysuria, there was no mention of absorbent pads.  
Additionally, during treatment for painful urination in 
December 2004, the veteran denied urinary incontinence.  
Finally, he denied use of absorbent pads at his September 
2006 hearing before the undersigned.  

Based on the above, the veteran's disability picture during 
the period in question does not most nearly approximate the 
next-higher 60 percent evaluation based on voiding 
dysfunction.  Moreover, while the veteran could also be 
evaluated under the criteria for urinary tract infections, 
this approach does not afford an evaluation in excess of the 
40 percent currently assigned.  Indeed, the maximum available 
benefit for urinary tract infections is 30 percent.  See 
38 C.F.R. § 4.115a.  Thus, Diagnostic Code 7525, for 
epididymo-orchitis, which is rated as a urinary tract 
infection (non-tubercular), also cannot serve as a basis for 
an increased rating here.  Moreover, while the Board 
acknowledges the veteran's complaints of testicular pain as 
noted in the treatment reports and in his hearing testimony, 
a review of the rating schedule reveals no other relevant 
Code sections under which to evaluate his symptomatology.  
The Board also acknowledges the veteran's complaints 
regarding urinary frequency but observes that an evaluation 
in excess of 40 percent is not possible on this basis.  

In conclusion, there is no basis for an evaluation in excess 
of 40 percent for the veteran's prostatitis with a history of 
epididymitis for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B.  Right knee disability

The veteran is claiming entitlement to a higher initial 
evaluation for his right knee disability, currently diagnosed 
as status-post meniscectomy.  Prior to March 31, 1997, the 
veteran is in receipt of a 10 percent evaluation under 
Diagnostic Code 5257.  From that date forward, a 20 percent 
rating is in effect.

The Board will first consider whether a rating in excess of 
10 percent is warranted for the period prior to March 31, 
1997.

Again, the veteran's right knee disability is evaluated 
pursuant to Diagnostic Code 5257, which contemplates knee 
impairment manifested by recurrent subluxation or lateral 
instability.  Under that Code section a 10 percent disability 
rating is warranted for slight impairment.  To achieve the 
next-higher 20 percent disability rating, the evidence must 
demonstrate moderate impairment.  

The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no more than slight knee impairment.  Indeed, while VA 
examination in October 1991 revealed a finding of crepitus, 
the veteran had normal stability of the right knee.  Drawer 
sign and Lachman's test were both negative, and there was no 
instability of the medial or collateral ligaments.  
McMurray's test was also negative.  Moreover, while a 
December 1991 VA clinical record noted a loose knee cap, 
subsequent VA examination in 
March 1992 did not contain any findings indicative of right 
knee instability.  The veteran did wear a brace around his 
right knee cap, as noted in a March 1992 VA outpatient 
record.   Moreover, while VA examination in June 1994 
revealed a finding of tenderness at the medial joint space, 
there was no effusion in the knee joint and no crepitation 
was palpable.

The Board acknowledges the veteran's complaints of locking 
episodes of the right knee, reported at his May 1994 hearing 
before the RO.  However, based on the objective findings 
detailed above, the veteran's disability picture does not 
more nearly approximate the next-higher 20 percent evaluation 
under Diagnostic Code 5257.  In so deciding, the Board notes 
that an increase on the basis of limitation of motion due to 
factors such as pain, weakness, incoordination and 
fatigability is not for application in this analysis of 
Diagnostic Code 5257, because such Code section is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's right knee 
disability. 

Based on the foregoing, an evaluation in excess of 10 percent 
for the veteran's right knee disability is not justified for 
the period prior to March 31, 1997.

Effective March 31, 1997, the veteran is assigned a 20 
percent rating for his right knee disability pursuant to 
Diagnostic Code 5257.  In order to be entitled to the next-
higher 30 percent rating under that Code section, the 
evidence must reveal severe knee impairment characterized by 
recurrent subluxation or lateral instability.  

The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no more than moderate knee impairment.  Indeed, VA 
examination in July 1997 showed that the patella moved 
normally.  Although McMurray test was positive with the 
veteran's foot inverted, drawer test and collateral tests 
were both negative.  It was noted that he was awaiting 
surgery for a meniscal tear.  Such surgery occurred in 
November 1997.
Following that procedure, VA examination in August 1998 
revealed no excess patellar mobility of the right knee and no 
lateral, medial, anterior or posterior instability.  Drawer 
and McMurray's tests were negative.  Later VA examination in 
November 2002 showed no instability of the right knee.  

The veteran reported at his September 2006 hearing before the 
undersigned that his right knee would collapse.  He also 
stated that he would sometimes manipulate it to pop so that 
he could function.  While recognizing this reported 
symptomatology, the Board finds that, based on the objective 
findings detailed above, the veteran's disability picture 
does not more nearly approximate the next-higher 30 percent 
evaluation under Diagnostic Code 5257.  Again, the Board 
notes that an increase on the basis of limitation of motion 
due to factors such as pain, weakness, incoordination and 
fatigability is not for application in this analysis of 
Diagnostic Code 5257, because such Code section is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  Moreover, as previously set forth, 
there are no alternate Diagnostic Codes which could afford a 
higher evaluation here. 

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 20 
percent currently assigned under Diagnostic Code 5257 from 
March 31, 1997, thereby taking its place.  The Board will now 
consider whether the veteran is entitled to a separate rating 
in addition to the 20 percent evaluation currently assigned.  
In this regard, the VA General Counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

In the present case, a November 1998 private treatment report 
written by J. D. L., M.D. notes that x-rays of the right knee 
show degenerative arthritis of the right knee.  However, a 
review of the claims file does not reveal any x-rays 
interpretation of arthritis in the right knee.  Rather, a 
March 1997 MRI showed tearing of the posterior horn and mid-
body of the medial meniscus, but revealed no arthritic 
findings.  Moreover, VA x-rays in August 1998, just three 
months prior to Dr. J. D. L.'s letter, were normal.  VA 
examination in November 2002 also appears to indicate 
negative x-ray findings as to the right knee.  In any event, 
even if the evidence of record could be favorably construed 
so as to find that x-ray evidence of right knee arthritis 
exists, a separate evaluation would still not be warranted 
here, as will be explained below.  

Assuming for the purposes of this discussion that the 
evidence is sufficient to establish arthritis by x-ray 
findings, the Board must next determine whether the record 
establishes limited motion to at least a noncompensable 
level.
Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, VA examination in July 1997 reveals right knee 
flexion to 140 degrees and extension to 0 degrees.  Upon 
subsequent VA examination in November 2002, the veteran had 
right knee flexion to 120 degrees and extension to 0 degrees.  
No other evidence reveals right knee range of motion limited 
to at least noncompensable levels as set forth under 
Diagnostic Codes 5260 and 5261.  

The Board acknowledges that, in evaluating limitation of 
motion, it is necessary to consider additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the veteran complained of right knee pain at his 
July 1997 VA examination.  He stated that he could not walk 
over three blocks without his right knee bothering him.  
Objectively, he walked with a slight right-sided limp, which 
was attributed to his service-connected knee disability.  At 
his August 1998 VA examination, the veteran reported that his 
right knee pain was constant and was moderate to severe in 
degree.  The pain was exacerbated by weight bearing, sitting 
and walking.  He stated that he could not run, climb steps or 
bear weight due to his right knee disability.  Objectively, 
the veteran complained of right knee pain with squatting.  At 
the veteran's November 2002 VA examination there was diffuse 
tenderness of the right knee to palpation.  Finally, the 
veteran complained of severe right knee pain at his September 
2006 hearing before the undersigned.   

Despite the above, the evidence as a whole fails to 
demonstrate additional functional limitation such as to 
render the veteran's disability picture analogous to at least 
noncompensable levels under Diagnostic Code 5260 or 5261.  
Indeed, as indicated in the August 1998 VA examination 
report, the veteran's gait was moderately slow with a slight 
right-sided limp, but posture, gait, station and carriage 
were all otherwise normal.  There was no redness, swelling, 
tenderness or deformity, and the veteran was able to dress, 
undress and climb on and off the examining table without 
difficulty.  Moreover, VA examination in November 2002 showed 
full strength in all muscle groups of the lower extremities.  
Finally, at no time within the rating period on appeal has 
the veteran's right knee flexion been less than 120 degrees.  
Likewise, his extension has not been less than 0 degrees.    
Therefore, the overall disability picture still is not found 
to be equivalent to even the noncompensable range of motion 
thresholds under Diagnostic Code 5260 or 5261.  Accordingly, 
a separate rating for arthritis is not permissible here 
through application of VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

In considering separate ratings, the Board also acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of flexion or extension to a compensable degree, and as such, 
separate evaluations for limited flexion and extension of the 
right knee is not applicable here.  Again, additional 
limitation of function was considered in arriving at this 
conclusion.  

In conclusion, the currently assigned 20 percent evaluation 
for the veteran's right knee disability effective from March 
31, 1997, is appropriate and there is no basis for a higher 
rating or for a separate evaluation in addition to the 
current rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

C.  Lumbosacral strain syndrome

The veteran is claiming entitlement to a higher initial 
evaluation for his lumbosacral strain syndrome.  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

While the veteran's service-connected spine disability has 
been characterized as lumbosacral strain syndrome, it is 
noted that the July 1997 VA examination indicates the 
presence of vertebral disease.  Moreover, a June 1998 MRI 
from Memorial Medical Center revealed a minimal herniation of 
the nucleus pulposus into the interannular ligament.  
Moreover, a review of the September 2005 statement of the 
case indicates that the RO considered the rating criteria 
pertinent to intervertebral disc syndrome.  Therefore, the 
Board will here contemplate intervertebral disc syndrome as a 
component of the service-connected disability on appeal.  As 
such, all revisions to the rating schedule set forth above 
are relevant in the instant discussion.  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for his lumbosacral strain 
syndrome pursuant to Diagnostic Code 5295.  

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  For example, there is no showing of listing of 
whole spine to the opposite side, or positive Goldthwaite's 
sign.  There is also no demonstrated loss of lateral motion 
with osteo-arthritic changes.  Furthermore, the evidence 
fails to show marked limitation of forward bending in 
standing position.  To the contrary, upon VA examination in 
October 1991, the veteran had a full range of motion.  
Private evaluation in June 1992 at Memorial Medical Center 
again showed back range of motion within normal limits.  
Furthermore, VA examination in June 1994 demonstrated that 
forward flexion of the lumbar spine was possible to 90 
degrees.  Moreover, on VA examination in July 1997 the 
veteran could forward flex his spine 60 degrees before pain 
occurred.  Additionally, a December 1999 private treatment 
record written by Dr. J. D. L. indicated that the veteran had 
forward flexion of the lumbar spine to about 70 degrees.  VA 
examination in November 2001 showed lumbar flexion to 65 
degrees.  

Based on the above, an award of the next-higher 40 percent 
rating under the old version of Diagnostic Code 5295 is not 
warranted.  In so finding, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, incoordination and/or fatigability.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this vein, the Board 
acknowledges VA and private treatment records dated in 1992 
and 1993 which reflect complaints of low back pain.  A July 
1993 VA record described the pain as a burning sensation.  
Moreover, the veteran reported at his July 1997 VA 
examination that he noticed his back pain with lifting, 
bending and stooping.  Riding in a car was also 
uncomfortable.  Objectively, there was discomfort with range 
of motion at that time.  Additionally, at his August 1998 VA 
examination the veteran stated that his back pain 
significantly limited his functional ability, and he 
subjectively endorsed fatigability and incoordination.  
Objectively, the veteran appeared to be in moderate distress 
due to back pain.  However, he had no difficulty with 
dressing or undressing, and successfully climbed on and off 
the examination table.  Later examination in November 2001 
revealed difficulty with getting on and off the examination 
table due to back pain.  

Thus, as detailed above, the competent evidence during the 
period in question reflects consistent complaints of low back 
pain, with some findings of functional limitation as a result 
of such pain.  However, based on the overall evidence as 
previously discussed, the extent of functional limitation 
objectively demonstrated does not enable a finding that the 
veteran's disability picture associated with his lumbosacral 
strain syndrome is most nearly approximated by a 40 percent 
rating under Diagnostic Code 5295.  Rather, the occasional 
findings of functional limitation are found to be 
contemplated in the currently assigned 20 percent rating.   

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
low back pain syndrome with disc herniation at L4-L5.  Under 
Diagnostic Code 5293, for intervertebral disc syndrome, as it 
existed prior to September 23, 2002, a 20 percent evaluation 
is warranted for intervertebral disc syndrome productive of 
moderate impairment, with recurring attacks.  To achieve the 
next-higher 40 percent evaluation, the evidence must reveal 
severe impairment with recurring attacks, with intermittent 
relief.  Finally, a 60 percent evaluation is warranted for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  Indeed, straight leg 
raise was negative upon VA examination in October 1991.  
Reflexes and sensation were intact at that time.  Sensation 
and reflexes were again intact in a June 1992 private 
treatment report.  That report showed straight leg raise to 
90 degrees.  Furthermore, the veteran denied lower extremity 
numbness, weakness, or tingling in a July 1993 VA clinical 
record.  Additionally, VA examination in June 1994 showed 
that straight leg raise was possible to 90 degrees.  
Moreover, reflexes were normal upon VA examination in July 
1997, through right straight leg raise was only to 20 degrees 
before there was discomfort.  Straight leg raise was negative 
in a December 1999 private treatment record.  Therefore, no 
more than moderate neurologic impairment is demonstrated, 
precluding assignment of the next-higher 40 percent rating 
for intervertebral disc syndrome with severe impairment.  

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

As already noted, the evidence shows lumbar flexion to no 
less than 60 degrees during the period in question.  
Moreover, the evidence shows lumbar extension to no less than 
20 degrees.  Rotation was to no less than 20 degrees and 
lateral flexion was to no less than 30 degrees.  These 
findings do not demonstrate severe limitation of lumbar 
motion.  As already set forth, the evidence of record does 
contain both subjective complaints and objective findings of 
additional functional limitation due to pain, weakness, 
fatigability and incoordination.  However, even considering 
such additional limitation, the veteran's lumbar disability 
picture is still not most nearly approximated by the 40 
percent evaluation for severe limitation of lumbar motion 
under Diagnostic Code 5292.  

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 20 percent 
for the veteran's degenerative disc/joint disease with lumbar 
spinal stenosis, prior to September 23, 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's back disability.  As noted 
above, one relevant Diagnostic Code for consideration in this 
regard is Diagnostic Code 5292, concerning limitation of 
motion of the lumbar spine.  Here, VA examination dated in 
November 2002 reveals lumbar flexion to 65 degrees.  He had 
15 degrees of lateral flexion to the right, with discomfort, 
and 20 degrees to the left.  He had extension to 10 degrees, 
with pain.  He had lateral rotation to 20 degrees 
bilaterally.  

Based on the above, the Board finds that a 20 percent 
evaluation for moderate limitation of lumbar motion is 
warranted.  While the evidence indicates fairly limited 
lumbar extension, the overall evidence is not demonstrative 
of severe limitation of motion, even when considering 
additional function limitation.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, the criteria for a rating in excess of 20 percent 
have not been satisfied, as discussed earlier.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

Objectively, VA examination in November 2002 revealed 
slightly decreased sensation to light touch over the medial 
aspect of the right thigh and the lateral aspect of the left 
calf.  Sensation was otherwise intact.  Deep tendon reflexes 
were 2+ and equal in the knees and ankles bilaterally.  
Straight leg raise was negative in the sitting position.  
When lying down, the veteran felt pain in the low back when 
he elevated his right leg to 45 degrees.  

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected low back disability.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbosacral strain syndrome.  It has been determined that the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8520, 8521, 8524, 8525 or 8526 for the neurologic 
manifestations.  Those separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  The veteran's other service-connected 
disabilities for which he is assigned compensable evaluations 
include status post partial meniscectomy of the right knee 
(20 percent disabling); and prostatitis with a history of 
epididymitis (40 percent disabling). 

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 70 
percent is derived.  Thus, the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, entitles the veteran to an increased 
combined service-connected disability evaluation if he is 
rated separately for the orthopedic and neurologic 
manifestations of the disability at issue.  As such, the 
evidence supports the grant of a separate 20 percent rating 
for the orthopedic manifestations of the disability at issue, 
and a separate 10 percent rating for the neurologic 
manifestations of the disability at issue, for the period 
from September 23, 2002, through September 25, 2003.  As 
discussed above, there is no basis for separate evaluations 
in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for an evaluation in excess of 20 
percent.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
20 percent evaluation for his service-connected low back 
disability for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  As discussed above, 
the medical evidence detailed above allows for a finding of 
no more than mild neurologic manifestations of the veteran's 
service-connected degenerative disc/joint disease with lumbar 
stenosis.  Thus, the veteran remains entitled to a 10 percent 
rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

Final considerations

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.


ORDER

Service connection for a stomach disability manifested by 
constipation and irregular bowel movements is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for prostatitis with a history of epididymitis is denied.

Entitlement to a higher initial evaluation for a right knee 
disability, evaluated as 10 percent disabling prior to March 
31, 1997, and as 20 percent disabling thereafter, is denied.

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain syndrome prior to September 23, 2002, is 
denied.

Entitlement to a separate 20 percent initial staged 
evaluation for orthopedic manifestations of the service-
connected lumbar spine disability, from September 23, 2002 
through September 25, 2003, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a separate 10 percent initial staged 
evaluation for neurologic manifestations of the service-
connected lumbar spine disability, from September 23, 2002, 
is granted, subject to the applicable law governing the award 
of monetary benefits.




REMAND

With respect to the veteran's TDIU claim, VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent disability," 
the following will be considered as one disability: (1) 
disability of one or both lower extremities, including the 
bilateral factor, if applicable; (2) disabilities resulting 
from one common etiology; (3) disabilities affecting a single 
body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.  
In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

Based on the allowances contained in the instant decision, 
the veteran meets the threshold requirements set forth under 
38 C.F.R. § 4.16.  However, the evidence of record does not 
presently contain a competent opinion addressing whether he 
is precluded from substantially gainful employment solely due 
to service-connected disabilities.  A letter written by a VA 
doctor in February 2003 merely stated that the veteran could 
work "only minimal hours for the undetermined future due to 
physical and mental health problems."  It is noted that 
while the evidence of record documents extensive psychiatric 
treatment, the veteran is not service-connected for any 
mental disorder.  Moreover, while the veteran suffered a 
traumatic brain injury, for which SSA benefits were awarded 
in 2000, he is not service-connected for such injury.  No 
opinion of record specifically discusses the impact of the 
veteran's service-connected disabilities on his ability to 
obtain and maintain substantially gainful employment.  
Therefore, such an opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the veteran's claims folder and determine 
whether it is at least as likely as not 
that he is unable to obtain or maintain 
substantially gainful employment solely 
due to his service-connected 
disabilities, to include prostatitis, 
lumbosacral strain syndrome, status post 
partial meniscectomy of the right knee, 
status post dislocation of the proximal 
interphalangeal joint of the right fifth 
finger, laceration scars of the right 
elbow, laceration scars of the proximal 
interphalangeal joint of the right thumb 
and residual appendectomy scars.  As to 
each disability, the examiner should 
indicate any likely workplace 
restrictions, such as an inability to 
lift, bend, climb, stand or sit for 
prolonged periods, or bear weight.  To 
the extent possible, the examiner should 
comment as to the types of work that 
might be possible in light of any such 
restrictions.  The feasibility of 
sedentary work should be discussed.  If 
the examiner finds that the veteran is 
unemployable in whole or part due to 
conditions that are not service-
connected, this should be noted.  All 
opinions offered should be accompanied by 
a clear rationale consistent with the 
evidence of record.

If it is found that a physical 
examination is necessary in order to 
fully respond to this inquiry, then one 
should be scheduled.  In either case, the 
claims file must be reviewed and the 
examination or opinion report should 
indicate that such review occurred.  

2.  Following the above action, and after 
effectuating the increased rating awards 
granted in the instant decision, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


